Citation Nr: 0515906	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of torn medial meniscus and chondromalacia of 
the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.

3.  Entitlement to an initial compensable rating for a nodule 
on the right index finger.

4.  Entitlement to an initial compensable rating for an 
umbilical hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from November 1985 to 
April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The veteran's case was remanded for additional development in 
April 2001 and July 2003.  The case was returned to the Board 
in March 2005 for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to the veteran's 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

In April 2004, the veteran was contacted via letter, which 
directed the veteran to identify providers of treatment for 
his service-connected disabilities.  In response, the veteran 
indicated in August 2004 that he had received treatment 
exclusively at the St. Louis VA Medical Center.  He requested 
that such records be obtained in support of his claim.  The 
Board notes that the most recent VA treatment records 
associated with the veteran's claims file date to December 
2002.  The Board therefore concludes that all VA outpatient 
treatment records have not been obtained and associated with 
the claims folder.  

The Board also observes that the veteran's right knee and 
right index finger disabilities were most recently examined 
in March 2003.  In June 2003, the veteran submitted a copy of 
the March 2003 examination report which noted no complaints 
of locking.  The veteran indicated that he had in fact 
complained of locking of his right knee at the instant 
examination and others.  He also indicated, contrary to the 
examination report, that he had complained of stiffness.  The 
Board therefore concludes that an additional examination of 
the veteran's right knee is in order to address the veteran's 
complaints.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain all records 
pertaining to treatment of the veteran 
from the VA Medical Center in St. Louis, 
Missouri for the period since December 
2002.  Such records should be associated 
with the claims folder, and if any 
records cannot be located, a notation 
should be made in the file.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected right 
knee disability.  All indicated tests and 
studies are to be performed, to include 
an X-ray examination.  Prior to the 
examination, the claims folder must be 
made available to the dermatologist for 
review of the case. A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected right knee disability.  
The examiner should provide an opinion 
concerning the degree of severity of any 
currently present instability or 
subluxation of the veteran's right knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  In reporting the results of 
range of motion testing in degrees, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




